OPINION OP THE COURT.
In this case an objection being made to the admission of certain depositions, on the ground that it did not appear that the officer, taking the same, was authorized to do so. The courts of the United States are presumed to know the laws of the several states. It is, therefore, unnecessary to set them out in a plea, as foreign laws; but the court will notice them without plea, and can determine whether the person taking the depositions, under the laws of the state, comes within- the act of congress, which authorizes depositions to be taken. The court .will receive the certificate of such person, as prima facie evidence of his right to take the depositions, without the certificate of the clerk and seál of court, or any other evidence of his official character. Under the 61st rule, all objections to the form of taking depositions are waived, unless indorsed on the depositions before the cause, in which they were taken, shall be called for trial.